 Case 1:20-cv-01233-CFC Document 10 Filed 11/23/20 Page 1 of 6 PageID #: 238




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 WSOU Investments, LLC d/b/a Brazos Licensing                    Case No. 1:20-cv-01233-CFC
 and Development,
                                                                 Patent Case
           Plaintiff,
                                                                 Jury Trial Demanded
           v.

 Xilinx, Inc.,

           Defendant.

                         AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Plaintiff”), through its attorneys, complains of Xilinx, Inc. (“Defendant”), and alleges the

following:

                                                   PARTIES

         1.       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development is a

corporation organized and existing under the laws of Delaware that maintains its principal place

of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

         2.       Defendant Xilinx, Inc. is a corporation organized and existing under the laws of

Delaware that maintains an established place of business at 2100 Logic Dr., San Jose, California,

95124.

                                                JURISDICTION

         3.       This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

         4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).


                                                   1
 Case 1:20-cv-01233-CFC Document 10 Filed 11/23/20 Page 2 of 6 PageID #: 239




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District’s state. In addition, Plaintiff has suffered harm in this

district.

                                           PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

9,312,838 (the “’838 Patent”); (the “Patent-in-Suit”); including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                           The ’838 Patent

        8.      The ’838 Patent is entitled “Apparatus and method for transferring multiple

asynchronous clock signals over a single conductor,” and issued 4/12/2016. The application

leading to the ’838 Patent was filed on 12/16/2013. A true and correct copy of the ’838 Patent is

attached hereto as Exhibit 1 and incorporated herein by reference.

        9.      The ’838 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ’838 PATENT

        10.     Plaintiff incorporates the above paragraphs herein by reference.




                                                   2
 Case 1:20-cv-01233-CFC Document 10 Filed 11/23/20 Page 3 of 6 PageID #: 240




       11.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’838 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’838 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’838 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’838 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       12.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’838 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       13.     Actual Knowledge of Infringement. The service of the Original Complaint upon

Defendant, in conjunction with the attached claim charts and references cited (see Exhibit 2),

constituted actual knowledge of infringement as alleged here. In particular, Exhibit 2 includes

charts, and corresponding reference exhibits, comparing the Exemplary ’838 Patent Claims to the

Exemplary Defendant Products. These charts undoubtedly informed Defendant as to how the

Exemplary Defendant Products infringe the ’838 Patent.

       14.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’838 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’838 Patent. See Exhibit 2




                                                  3
 Case 1:20-cv-01233-CFC Document 10 Filed 11/23/20 Page 4 of 6 PageID #: 241




(extensively referencing these materials to demonstrate how they direct end users to commit

patent infringement). Examples of such product literature and website materials include the

following:

       •       https://www.xilinx.com/products/silicon-devices/fpga/kintex-
               7.html#documentation

       •       https://www.xilinx.com/products/silicon-devices/fpga/virtex-
               7.html#documentation

       15.     Induced Infringement. At least since being served by the Original Complaint

and corresponding claim charts, Defendant therefore actively, knowingly, and intentionally has

been and continues to induce infringement of the ’838 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

products in a manner that infringes one or more claims of the ’838 Patent.

       16.     Contributory Infringement. At least since being served by the Original

Complaint and corresponding claim charts, Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers’ infringement

of the ’838 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’838 Patent. The Exemplary Defendant Products are especially made or adapted for

infringing the ‘838 Patent and have no substantial non-infringing use. See Exhibit 2

(demonstrating how end-user use of the Exemplary Defendant Products inevitably leads to

infringement). For example, in view of the preceding paragraphs, the Exemplary Defendant

Products contain functionality which is material to at least one claim of the ’838 Patent.

       17.     Exhibit 2, along with corresponding reference Exhibits A-B, includes charts

comparing the Exemplary ’838 Patent Claims to the Exemplary Defendant Products. As set

forth in these charts, the Exemplary Defendant Products practice the technology claimed by the


                                                 4
 Case 1:20-cv-01233-CFC Document 10 Filed 11/23/20 Page 5 of 6 PageID #: 242




’838 Patent. Accordingly, the Exemplary Defendant Products incorporated in these charts satisfy

all elements of the Exemplary ’838 Patent Claims.

        18.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2, and corresponding Exhibits A-B.

        19.     Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.




                                            JURY DEMAND

        20.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.       A judgment that the ’838 Patent is valid and enforceable;

       B.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                infringement of one or more claims of the ’838 Patent;

       C.       An accounting of all damages not presented at trial;

       D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                for Defendant’s past infringement (with respect to direct infringement) and any

                continuing or future infringement, up until the date such judgment is entered

                including pre- or post-judgment interest, costs, and disbursements as justified

                under 35 U.S.C. § 284;




                                                     5
Case 1:20-cv-01233-CFC Document 10 Filed 11/23/20 Page 6 of 6 PageID #: 243




    E.       And, if necessary, to adequately compensate Plaintiff for Defendant’s

             infringement, an accounting:

           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.



Dated: November 23, 2020           Respectfully submitted,


                                   DEVLIN LAW FIRM LLC

                                   /s/ James M. Lennon
                                   James M. Lennon (No. 4570)
                                   1526 Gilpin Avenue
                                   Wilmington, DE 19806
                                   (302) 440-9010
                                   jlennon@devlinlawfirm.com


                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   WSOU Investments, LLC d/b/a Brazos Licensing and
                                   Development




                                                6
